Citation Nr: 1625420	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-06 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran's son




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  He passed away in March 2012.  The appellant is the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefit sought on appeal. 

The RO in St. Petersburg, Florida, has jurisdiction of the appeal.  


FINDINGS OF FACT

1.  The Veteran died in March 2012; the certificate of death provides that the immediate cause of death was shotgun wound of the head; other significant conditions contributing to death but not resulting in the underlying cause were atherosclerotic heart disease and diabetes mellitus.  

2.  At the time of the Veteran's death, service connection had been established for coronary artery disease, evaluated as 60 percent disabling; residuals of cerebrovascular accident with decreased visual acuity, evaluated as 60 percent disabling; diabetic neuropathy with hypertension, evaluated as 30 percent disabling; diabetes mellitus, type II, evaluated as 20 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; diabetic retinopathy of both eyes, evaluated as noncompensable; and impotence, evaluated as noncompensable.  The Veteran's combined evaluation was 90 percent, from May 2003. 

3.  The competent medical evidence, and competent and credible lay evidence, demonstrates that it is at least as likely as not that service-connected disabilities caused or substantially or materially contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's service-connected disabilities contributed to his death.  During an April 2016 hearing before the undersigned Veterans Law Judge, she stated that 5 days passed between the Veteran's self-inflicted shotgun wound of the head and his death.  She testified that doctors told her that the Veteran did not survive the gunshot wound because of his service-connected disabilities.  

The relevant law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran dies from a service-connected or compensable disability, VA shall pay dependency and indemnity compensation to such veteran's surviving spouse, children or parents.  38 U.S.C.A. § 1310.  Service connection for the cause of the veteran's death may be granted when the disability causing such veteran's death was incurred or aggravated while in military service, or he died during such service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The contributory cause of death is one that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A service-connected disability is one that was contracted in the line of duty and was incurred in or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The evidence reflects that the Veteran died in March 2012.  The certificate of death provides that the immediate cause of death was shotgun wound of the head.  Other significant conditions contributing to death but not resulting in the underlying cause were atherosclerotic heart disease and diabetes mellitus.  

At the time of the Veteran's death, service connection had been established for coronary artery disease, evaluated as 60 percent disabling; residuals of cerebrovascular accident with decreased visual acuity, evaluated as 60 percent disabling; diabetic neuropathy with hypertension, evaluated as 30 percent disabling; diabetes mellitus, type II, evaluated as 20 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; diabetic retinopathy of both eyes, evaluated as noncompensable; and impotence, evaluated as noncompensable.  The Veteran's combined evaluation was 90 percent, from May 2003. 

Based on a thorough review of the evidence, the Board finds that the evidence for and against the claim is in equipoise and therefore supports a grant of service connection for the cause of the Veteran's death.  

In so finding, the Board recognizes that in an August 2012 report a VA physician stated that he had reviewed the claims file and gave the opinion that the Veteran's death was not due (caused or contributed) to CAD and/or diabetes mellitus.  

The Board also observes that in November 2012 correspondence from the Florida Office of the Medical Examiner, the Deputy Chief Medical Examiner stated that he had performed the Veteran's autopsy.  He stated that after examination of the body and a review of the medical record, it was his opinion that the Veteran's death was the result of the shotgun wound.  He said that it was also his opinion that the death would not have occurred without the contributing factors of diabetes mellitus and atherosclerotic heart disease.  He explained that when certifying deaths, it was his practice to specify contributing factors only when such factors were necessary conditions for the death to have occurred.  He stated that in other words, absent the heart disease and diabetes, the Veteran would not have died from his injury as he did.  

The Board finds that the foregoing evidence is in equipoise as to whether the Veteran's service-connected disabilities contributed substantially or materially to cause his death.  38 C.F.R. § 3.312(c).  Accordingly, service connection for the cause of the Veteran's death is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted. 


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


